         Case 1:20-cr-00286-WHP Document 12
                                         13 Filed 07/02/20
                                                  07/07/20 Page 1 of 1
                                         U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007

                                                        July 2, 2020
                                                                                       Application granted.
By ECF

The Honorable William H. Pauley III
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007
                                                                                             July 7, 2020
   Re:     United States v. Shaquille Williams, 20 CR 286 (WHP)

Dear Judge Pauley,

         With the consent of the defendant, the Government writes to request an adjournment of the
deadline of July 7, 2020 to respond to the defendant’s letter seeking certain records relating to the
selection of the grand jury that returned the indictment in this case. As the Court is aware, on
June 30, 2020, in the case of United States v. Balde, 20 Cr. 281 (KPF), Judge Failla presided over
a conference call with the Jury Administrator for the Southern District of New York, Linda
Thomas. Counsel for the defendant and for the Government in this case were invited to and did
participate in that call, during which Ms. Thomas provided additional information about the
existence and form of certain documents responsive to the defendant’s requests. Judge Failla has
ordered the parties in Balde to meet and confer about whether there is any dispute as to which
documents requested by the defense should be produced and to submit a joint status letter no later
than July 14, 2020. Because the document requests in this case are substantially identical to those
in Balde, the Government believes that any agreement reached in that case is likely to moot much
if not all of any dispute that may arise in this case. Accordingly, with the consent of the defendant,
the Government requests that the Court extend the current response deadline to July 21, 2020, at
which time the parties can notify the Court whether there is any dispute regarding the defendant’s
document requests.

                                                 Respectfully,

                                                 AUDREY STRAUSS
                                                 Acting United States Attorney

                                           By:
                                                 Thomas John Wright
                                                 Assistant
                                                 A i       United
                                                             i dS States Attorney
                                                 (212) 637-2295

cc: Glenn Garber (Counsel for Defendant Shaquille Williams) (by ECF)
